Exhibit DYNEGY HOLDINGS INC. FIFTH SUPPLEMENTAL INDENTURE Dated as of December 1, 2009 to the INDENTURE Originally dated as of September 26, 1996, as amended and restated on March 23, 1998 and March 14, 2001 between DYNEGY HOLDINGS INC. and WILMINGTON TRUST COMPANY (as successor to JPMorgan Chase Bank, N.A., successor to Bank One Trust Company, National Association), as Trustee Table of Contents Page ARTICLE I Definitions ARTICLE II Designation and Terms of the Securities SECTION 2.01 Title and Aggregate Principal Amount 4 SECTION 2.02 Execution and Authentication 4 SECTION 2.03 Other Terms and Form of the 7.5% Securities 4 SECTION 2.04 Further Issues 5 SECTION 2.05 Maturity, Interest and Principal 6 SECTION 2.06 Place and Method of Payment 6 SECTION 2.07 Security Registrar and Paying Agent 6 SECTION 2.08 OptionalRedemption 7 SECTION 2.09 Redemption at the Option of Holder; Sinking Fund 7 SECTION 2.10 Depository 7 SECTION 2.11 The Securities 7 SECTION 2.12 Defeasance and Covenant Defeasance 8 SECTION 2.13 Additional Event of Default 8 SECTION 2.14 Applicability 8 ARTICLE III Additional Covenants SECTION 3.01 Rule 144A Information 8 SECTION 3.02 Applicability 8 ARTICLE IV Transfer and Exchange SECTION 4.01 Transfer and Exchange of Definitive Securities 9 SECTION 4.02 Restrictions on Transfer of a Definitive Security for a Beneficial Interest in a Global Security 9 i SECTION 4.03 Transfer and Exchange of a Global Security 10 SECTION 4.04 Legend 11 SECTION 4.05 Cancellation or Adjustment of Global Security 13 SECTION 4.06 No Obligation of the Trustee 13 SECTION 4.07 Definitive Securities 13 SECTION 4.08 Obligation with Respect to Transfers and Exchanges of 7.5% Securities 14 SECTION 4.09 Applicability 14 ARTICLE V Miscellaneous SECTION 5.01 Ratification of Original Indenture; Fifth Supplemental Indenture Part of Original Indenture 14 SECTION 5.02 Concerning the Trustee 14 SECTION 5.03 Counterparts 15 SECTION 5.04 Governing Law 15 SECTION 5.05 Effect of Headings and Table of Contents 15 SECTION 5.06 Benefits under Fifth Supplemental Indenture, etc 15 Exhibit A Form of Security ii FIFTH SUPPLEMENTAL INDENTURE, dated as of December 1, 2009 (this “Fifth Supplemental Indenture”), to the indenture dated September 26, 1996, as amended and restated as of March 23, 1998, as amended and restated as of March 14, 2001 (the “Amended and Restated Indenture”), as supplemented by a first supplemental indenture dated as of July 25, 2003 (the “First Supplemental Indenture”), as supplemented by a second supplemental indenture dated as of April 12, 2006 (the “Second Supplemental Indenture”), as supplemented by a Third Supplemental Indenture dated as of May 24, 2007 (the “Third Supplemental Indenture”), and as supplemented by a Fourth Supplemental
